Title: To Benjamin Franklin from Williams, Moore & Co., 21 October 1782
From: Williams, Moore & Co.
To: Franklin, Benjamin


L’orient le 21. 8bre. 1782.
Nous avons l’honneur de vous remettre cy joint les procédures des mis en Regle par L’amirauté de Vannes, ausy que La Reconnoissance de Monr Le Commandant de nôtre port des prisonniers que nous lui avons Livrés.
Nous Sommes avec Respect Monsieur Vos trés humbles & trés obeissants Serviteurs
Williams Moore & Co
 
Endorsed: Williams & Moore 21. Octr. 1782.
